Case 17-17215        Doc 42     Filed 04/16/19     Entered 04/16/19 13:28:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17215
         JoEllyn Sanders

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/05/2017.

         2) The plan was confirmed on 08/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17215            Doc 42          Filed 04/16/19    Entered 04/16/19 13:28:14              Desc         Page 2
                                                          of 4



 Receipts:

          Total paid by or on behalf of the debtor                     $3,116.00
          Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                          $3,116.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $132.45
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $132.45

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 21st Century Chiropractic               Unsecured          85.00           NA            NA            0.00       0.00
 21st Century Chiropractic               Unsecured           0.00           NA            NA            0.00       0.00
 21st Century Chiropractic               Unsecured           0.00           NA            NA            0.00       0.00
 Advocate Christ Medical Center          Unsecured           0.00           NA            NA            0.00       0.00
 Advocate Christ Medical Center          Unsecured         225.00           NA            NA            0.00       0.00
 Advocate Trinity Hospital               Unsecured         250.00           NA            NA            0.00       0.00
 Afni, Inc.                              Unsecured           0.00           NA            NA            0.00       0.00
 Ameriloan                               Unsecured           0.00           NA            NA            0.00       0.00
 AT&T                                    Unsecured         597.74           NA            NA            0.00       0.00
 Capital One Auto Finance                Unsecured           0.00           NA            NA            0.00       0.00
 Capital One Auto Finance                Unsecured      2,041.00            NA            NA            0.00       0.00
 Cash Call                               Unsecured           0.00           NA            NA            0.00       0.00
 Cash Web                                Unsecured           0.00           NA            NA            0.00       0.00
 Cerastes LLC                            Unsecured         705.00           NA            NA            0.00       0.00
 Credit Acceptance Corp                  Unsecured      8,188.21       8,188.21      8,188.21           0.00       0.00
 Credit Collection Services              Unsecured           0.00           NA            NA            0.00       0.00
 Delbert Services Corporation            Unsecured           0.00           NA            NA            0.00       0.00
 Dental Professionals                    Unsecured           0.00           NA            NA            0.00       0.00
 Department Of Education                 Unsecured     10,858.00     13,330.14      13,330.14           0.00       0.00
 Fash Cash Tree BBD Holdings & Venture   Unsecured           0.00        450.00        450.00           0.00       0.00
 Global Network                          Unsecured           0.00           NA            NA            0.00       0.00
 ICS Collection Service                  Unsecured           0.00           NA            NA            0.00       0.00
 James T Gately                          Unsecured           0.00        250.00        250.00           0.00       0.00
 Jefferson Capital Systems LLC           Secured       10,823.98     11,400.00      11,400.00      2,360.19     623.36
 Jefferson Capital Systems LLC           Unsecured            NA       4,540.33      4,540.33           0.00       0.00
 Jessica Petersen DC Ltd                 Unsecured           0.00         85.00         85.00           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        337.50        337.50           0.00       0.00
 Municollofam                            Unsecured           0.00           NA            NA            0.00       0.00
 Net PDL                                 Unsecured           0.00           NA            NA            0.00       0.00
 PLS Loan Store                          Unsecured           0.00           NA            NA            0.00       0.00
 Quantum3 Group                          Unsecured         100.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-17215                Doc 42   Filed 04/16/19    Entered 04/16/19 13:28:14               Desc         Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal        Int.
 Name                                    Class    Scheduled      Asserted      Allowed         Paid           Paid
 Regional Acceptance Corp             Unsecured           0.00      8,313.72      8,313.72           0.00         0.00
 Sherwin Williams Credit Union        Unsecured      1,200.00            NA            NA            0.00         0.00
 Speedy Cash                          Unsecured           0.00           NA            NA            0.00         0.00
 Syncb/Jcp                            Unsecured           0.00           NA            NA            0.00         0.00
 Union Acceptance Company             Unsecured           0.00      5,062.23      5,062.23           0.00         0.00
 United Cash Loans                    Unsecured           0.00           NA            NA            0.00         0.00
 University of Illinois at chicago    Unsecured         407.30           NA            NA            0.00         0.00
 University of Illinois Hospital      Unsecured         250.00           NA            NA            0.00         0.00
 Us Dept Of Education                 Unsecured           0.00           NA            NA            0.00         0.00
 Village of Evergreen Park            Unsecured           0.00        250.00        250.00           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00               $0.00                   $0.00
       Mortgage Arrearage                                         $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                               $11,400.00           $2,360.19                 $623.36
       All Other Secured                                          $0.00               $0.00                   $0.00
 TOTAL SECURED:                                              $11,400.00           $2,360.19                 $623.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                 $0.00
        All Other Priority                                         $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                   $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                 $40,807.13                 $0.00                 $0.00


 Disbursements:

            Expenses of Administration                                $132.45
            Disbursements to Creditors                              $2,983.55

 TOTAL DISBURSEMENTS :                                                                               $3,116.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-17215        Doc 42      Filed 04/16/19     Entered 04/16/19 13:28:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
